Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Contents of Office Action: 
1. 35 U.S.C. 101 Rejection
2. Explanation of allowable subject matter 
3. Closest Patent/patent publication reference
4. Closest NPL reference
5. Response to arguments 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of processing a customer inquiry.  
Using claim 1 as a representative example that is applicable to claims 11 and 20, the abstract idea is defined by the elements of:
obtaining a conversation log comprising a plurality of conversation entries associated with a conversation between a customer and an agent; identifying, from the conversation entries, a slot of key information; determining that the identified slot relates to an application program interface (API) call; obtaining an API log comprising a plurality of API calls associated with the conversation; identifying an API call from the API calls included in the API call log based on the identified slot; associating the identified slot with the corresponding API call; and generating a customer inquiry processing model for processing a customer inquiry based on information relating to the identified slot and the corresponding API call
The above limitations are reciting a method of processing a customer inquiry in the context of a customer seeking assistance with products or services. The specification in paragraph 0002 broadly discloses that is common for customers to seek assistance via a customer service system from a company providing the products or services.  The claimed customer inquiry processing model is broadly recited. The claimed concept that is defined by the above noted claim limitations is generating a model from a commercial interaction, which falls into the category of being a method of organizing human activities per the 2019 PEG.
For claim 11 there are no additional elements for consideration under the 2nd prong or at step 2B of the eligibility analysis. The body of the claim does not recite or require any technology or devices as being used for the implementation of the steps that define the abstract idea. The processing of a customer inquiry can be done by a human being looking at conversation logs and making the claimed determinations and association mentally and by mentally generating the model. 
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a system for generating a model for processing customer inquiries (generically and broadly recited) that is comprised of one or more processors and one or more data storage devices, all of which are reciting generic and conventional computing technology that is merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claimed processor with a data storage device are broadly recited and amount to reciting a scope that includes generic computer technology. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.   
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device with a memory and processor and to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
Turning to the new limitations that include:
Obtaining a preliminary neural network comprising a plurality of parameters, each of the plurality of parameters having an initial value and initial weight; 
Obtaining a plurality of slot-action pairs including a first slot-action pair, the first slot-action pair including information relating to the identified slot and the corresponding API call; and 
Training the preliminary neural network based on the slot action pairs and generating a neural network model;
these steps merely amount to a generic recitation of a neural network. Not only could this be done mentally because there are no specifics that exclude creating a simple model based on simple data that a person could formulate, even if the claims were clearly directed to a machine-learning model that a human could not perform, this would still not be enough to overcome 101 because these limitations are well-understood, routine, and conventional. Specifically, in accordance with the Berkheimer memo, the Drexel reference is used to show this. Not only does section 4.3.3 discuss that training chatbots are done via neural networks, 6.3.1 shows that question construction is done by key value pairs (i.e. slot-action). The claims are recited at such a high level of generality that it does not exclude the neural network being generated in a person’s mind, and even if it did, this high level neural network is well-understood, routine, and conventional, as shown by Drexel. 
Regarding the timestamp feature, the identification of the API call based on the comparison of the timestamp associated with the identified slot and the timestamp associated with the API call are further recitations to the same abstract idea of claim 1 and represents further steps/functions that can be performed mentally. Nothing is claimed that provides a practical application or significantly more, see MPEP 2106.05(f).
For claims 2 and 12, the generation of a response to the new customer based on the executed API call is reciting a further embellishment of the same abstract idea that was found for claim 1. The claimed step/function(s) can be mentally performed by people. The reference to the customer service inquiry model has been treated in the same manner as the claim 1, to which applicant is refereed. Nothing is claimed that provides a practical application or significantly more, see MPEP 2106.05(f).
For claims 4 and 14, identification of the slot from one of the conversation entries is a further embellishment of the abstract idea of claim 1. A person can mentally identify a slot as claimed. The recitation to an identification process based on named-entry recognition is noted but also found to be reciting the use of generic computer technology to execute steps that define the abstract idea. This does not provide for integration into a practical application at the 2nd prong and does not provide significantly more at step 2B, see MPEP 2106.05(f).
For claims 5 and 15, the identification of the slot from one of the conversation entries is a further embellishment of the abstract idea of claim 1. A person can mentally identify a slot as claimed. The recitation to an identification process based on statistic data is noted but also found to be reciting the use of generic computer technology to execute steps that define the abstract idea. This does not provide for integration into a practical application at the 2nd prong and does not provide significantly more at step 2B, see MPEP 2106.05(f).
For claims 6 and 16, the determination of the type of the identified slot is a further recitation as the same abstract idea of claim 1 and represents further steps/functions that can be performed mentally. Determining the type of slot can be performed mentally and constitutes part of the abstract idea of the claim. Nothing is claimed that provides a practical application or significantly more, see MPEP 2106.05(f).
For claims 7 and 17, the identification of the API call based on type of the identified slot is a further recitation as the same abstract idea of claim 1 and represents further steps/functions that can be performed mentally. Identifying the API call the type of slot can be performed mentally and constitutes part of the abstract idea of the claim. Nothing is claimed that provides a practical application or significantly more, see MPEP 2106.05(f).
For claims 9 and 19, the generation of the customer inquiry processing model based on the plurality of training samples is a further recitation to the same abstract idea of claim 1. Training the customer inquiry processing model using training samples is merely instructing one to practice the invention using computers and digital data as opposed to data on written paper. This is just the linked the execution of the abstract idea to computers and does not provide a practical application or significantly more, see MPEP 2106.05(f).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more in view of 2019 PEG. 
Allowable Subject Matter
None of the prior art references disclose the combination of features of claims 1, 11, and 20. Specifically, the two closest pieces of prior art disclose most, but not all, of the claimed limitations, and the Examiner does not believe it to be reasonable to combine the references to make a 35 U.S.C. 103 rejection. 
That is, Bachrach teaches determining if an action can be performed based on a dialog, specifically processing the dialogue by a neural network based system, to output, for each of a plurality of slots, a probability distribution for the respective slot. Bachrach does not teach using a timestamp for an identified slot and determining that the timestamp is associated with the specific API call. 
Drexel, Page 34, does teach a timestamp for a respective message, however while placing a timestamp on a message is not new, there is nothing in Drexel or other prior art references to suggest combination with Bachrach such that the timestamp is associated with the identified slot and the timestamp is associated with the API call and the API call is based on a result of this comparison. 
As such, neither of the two closest prior art references can be reasonably combined to reject the current claims. 
Response to Arguments
35 U.S.C. 101 Rejections:
Applicant’s arguments are fully considered, but are deemed unpersuasive. Specifically, the claims are directed to newly amended limitations that have been addressed in the 35 U.S.C. 101 rejection above. Specifically, turning to the new limitations that include:
Obtaining a preliminary neural network comprising a plurality of parameters, each of the plurality of parameters having an initial value and initial weight; 
Obtaining a plurality of slot-action pairs including a first slot-action pair, the first slot-action pair including information relating to the identified slot and the corresponding API call; and 
Training the preliminary neural network based on the slot action pairs and generating a neural network model;
these steps merely amount to a generic recitation of a neural network. Not only could this be done mentally because there are no specifics that exclude creating a simple model based on simple data that a person could formulate, even if the claims were clearly directed to a machine-learning model that a human could not perform, this would still not be enough to overcome 101 because these limitations are well-understood, routine, and conventional. Specifically, in accordance with the Berkheimer memo, the Drexel reference is used to show this. Not only does section 4.3.3 discuss that training chatbots are done via neural networks, 6.3.1 shows that question construction is done by key value pairs (i.e. slot-action). The claims are recited at such a high level of generality that it does not exclude the neural network being generated in a person’s mind, and even if it did, this high level neural network is well-understood, routine, and conventional, as shown by Drexel. 
Regarding the timestamp feature, the identification of the API call based on the comparison of the timestamp associated with the identified slot and the timestamp associated with the API call are further recitations to the same abstract idea of claim 1 and represents further steps/functions that can be performed mentally. Nothing is claimed that provides a practical application or significantly more, see MPEP 2106.05(f).
Moreover, Applicant’s arguments that the claims are similar to Example 39 is not persuasive because the claims of Example 39 are vastly different from the current claims – namely Example 39 includes other technical features such as transforming each digital image. Similarly, Example 42 also has format transformation.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687